--------------------------------------------------------------------------------


Exhibit 10
 
=============================================================================



THIRD AMENDED AND RESTATED INTERCREDITOR AGREEMENT
Dated as of February 27, 2006
Among
United of Omaha Life Insurance Company,
Companion Life Insurance Company
and
Mutual of Omaha Insurance Company
(the “1995 Noteholders”)
and
Jackson National Life Insurance Company,
Jackson National Life Insurance Company of New York,
The Prudential Assurance Company Limited,
AIG SunAmerica Life Assurance Company
First SunAmerica Life Insurance Company,
Genworth Life Insurance Company,
Genworth Life and Annuity Insurance Company,
Teachers Insurance and Annuity Association of America,
TIAA-CREF Life Insurance Company
Nationwide Life Insurance Company,
Nationwide Life and Annuity Insurance Company,
Provident Mutual Life Insurance Company,
Pacific Life Insurance Company,
Massachusetts Mutual Life Insurance Company,
C.M. Life Insurance Company,
MassMutual Asia Limited
and
Principal Life Insurance Company
(the “2002 Noteholders”)
and
Principal Life Insurance Company
Symetra Life Insurance Company
Gibraltar Life Insurance Co., Ltd.
The Prudential Insurance Company of America
MTL Insurance Company
Security Benefit Life Insurance Company, Inc.
The Variable Annuity Life Insurance Company
AIG Annuity Insurance Company
The Guardian Life Insurance Company of America
Berkshire Life Insurance Company of America
Transamerica Occidental Life Insurance Company
AmerUs Life Insurance Company
American Investors Life Insurance Company
Indianapolis Life Insurance Company


--------------------------------------------------------------------------------



Genworth Life and Annuity Insurance Company
Jackson National Life Insurance Company
Life Insurance Company of the Southwest
Ameritas Life Insurance Corp.
Acacia Life Insurance Company
Equitrust Life Insurance Company
Assurity Life Insurance Company
Security Financial Life Insurance Co.
(the “2006 Noteholders”)
and
U.S. Bank National Association,
Wachovia Bank, National Association,
LaSalle Bank National Association,
Comerica Bank,
Wells Fargo Bank, National Association,
Sovereign Bank
and
JPMorgan Chase Bank, N.A.
(the “BANKS”)
and
U.S. Bank National Association,
as Collateral Agent
(the “Collateral Agent”)


=============================================================================



--------------------------------------------------------------------------------




Table of Contents
 
SECTION
HEADING
PAGE
     
SECTION 1.
DEFINITIONS.
4
     
SECTION 2.
[INTENTIONALLY RESERVED]
7
     
SECTION 3.
REMEDIES; APPLICATION OF PROCEEDS, RECOVERIES AND
OTHER AMOUNTS
7
     
Section 3.1.
Remedies
7
Section 3.2.
Application of Proceeds and Other Recoveries
8
Section 3.3.
Subaccounts for Unfunded L/C Obligations
9
Section 3.4.
Sharing of Recoveries
9
Section 3.5.
Return of Amounts
10
     
SECTION 4.
AGREEMENTS AMONG THE SENIOR CREDITORS
10
     
Section 4.1.
Delivery of Notice of Actionable Default
10
Section 4.2.
Notifications
10
Section 4.3.
Effect of Non-Compliance
10
Section 4.4.
Agreement to Cooperate and to Pursue Remedies
10
Section 4.5.
Independent Actions by Senior Creditors
11
Section 4.6.
Relation of Senior Creditors
11
Section 4.7.
Amendments and Waivers of Agreements
11
Section 4.8.
Amendments and Waivers of This Agreement
11
Section 4.9.
Solicitation of Senior Creditors
12
Section 4.10.
Parity of Treatment
12
     
SECTION 5.
THE COLLATERAL AGENT
12
     
Section 5.1.
Duties of Collateral Agent
12
Section 5.2.
Collateral Agent’s Liability
13
Section 5.3.
No Responsibility of Collateral Agent for Recitals
14
Section 5.4.
Certain Limitations on Collateral Agent’s Rights to Compensation and
Indemnification
14
Section 5.5.
Status of Moneys Received
14
Section 5.6.
Resignation or Termination of Collateral Agent
15
Section 5.7.
Succession of Successor Collateral Agent
15
Section 5.8.
Eligibility of Collateral Agent
16
Section 5.9.
Successor Collateral Agent by Merger
16
Section 5.10.
Compensation and Reimbursement of Collateral Agent; Indemnification of
Collateral Agent
16
Section 5.11.
Self Dealing
17
     


- i -

--------------------------------------------------------------------------------





SECTION 6.
MISCELLANEOUS
17
     
Section 6.1.
Entire Agreement; Parties
17
Section 6.2.
Notices
17
Section 6.3.
Successors and Assigns
25
Section 6.4.
Successor Collateral Agent
25
Section 6.5.
Governing Law
25
Section 6.6.
Counterparts
25
Section 6.7.
Sale of Interest
25
Section 6.8.
Additional Parties
25
Section 6.9.
Termination
26
Section 6.10.
Severability
26









--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED INTERCREDITOR AGREEMENT


THIRD AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated for convenience as of
February 27, 2006 between (i) United of Omaha Life Insurance Company, Companion
Life Insurance Company and Mutual of Omaha Insurance Company as parties to the
1995 Note Agreements (as hereinafter defined), (ii) Jackson National Life
Insurance Company, Jackson National Life Insurance Company of New York, The
Prudential Assurance Company Limited, AIG SunAmerica Life Assurance Company,
First SunAmerica Life Insurance Company, Genworth Life Insurance Company,
Genworth Life and Annuity Insurance Company, Teachers Insurance and Annuity
Association of America, TIAA-CREF Life Insurance Company, Nationwide Life
Insurance Company, Nationwide Life and Annuity Insurance Company, Provident
Mutual Life Insurance Company, Pacific Life Insurance Company, Massachusetts
Mutual Life Insurance Company, C.M. Life Insurance Company, MassMutual Asia
Limited and Principal Life Insurance Company as parties to the 2002 Note
Agreements (as hereinafter defined), Principal Life Insurance Company, Symetra
Life Insurance Company, Gibraltar Life Insurance Co., Ltd., The Prudential
Insurance Company of America, MTL Insurance Company, Security Benefit Life
Insurance Company, Inc., The Variable Annuity Life Insurance Company, AIG
Annuity Insurance Company, The Guardian Life Insurance Company of America,
Berkshire Life Insurance Company of America, Transamerica Occidental Life
Insurance Company, AmerUs Life Insurance Company, American Investors Life
Insurance Company, Indianapolis Life Insurance Company, Genworth Life and
Annuity Insurance Company, Jackson National Life Insurance Company, Life
Insurance Company of the Southwest, Ameritas Life Insurance Corp., Acacia Life
Insurance Company, Equitrust Life Insurance Company, Assurity Life Insurance
Company and Security Financial Life Insurance Co. as parties to the 2006 Note
Agreements (as hereinafter defined), (iv) LaSalle Bank National Association
(“LaSalle”), Wachovia Bank, National Association (“Wachovia”), U.S. Bank
National Association (“U.S. Bank”), Comerica Bank (“Comerica”), Wells Fargo
Bank, National Association (“Wells Fargo”), Sovereign Bank (“Sovereign”) and
JPMorgan Chase Bank, N.A. (“JPMorgan”), and, together with LaSalle, Wachovia,
U.S. Bank, Comerica, Wells Fargo and Sovereign, individually, a “Bank,” and,
collectively, the “Banks”, as parties to the New Bank Agreement (as hereinafter
defined), and (v) U.S. Bank National Association, as Collateral Agent (the
“Collateral Agent”).


RECITALS:
 
    A.    Cabela’s Incorporated, a Delaware corporation (the “Company”), entered
into the separate Note Agreements dated as of January 1, 1995 (collectively, the
“Original Note Agreements”) with each of the 1995 Noteholders, pursuant to which
the Company theretofore issued and sold to the 1995 Noteholders (i) $10,000,000
in aggregate principal amount of its 8.79% Senior Notes, Series A, due January
1, 2007 (the “1995 Series A Notes”), (ii) $5,000,000 in aggregate principal
amount of its 9.01% Senior Notes, Series B, due January 1, 2007 (the “1995
Series B Notes”), and (iii) $5,000,000 in aggregate principal amount of its
9.19% Senior Notes, Series C, due January 1, 2010 (the “1995 Series C Notes”)
(the Series A Notes, the Series B Notes and the Series C Notes being
collectively the “1995 Notes”).


--------------------------------------------------------------------------------



    B.    The Company and certain of the Banks entered into a Credit Agreement
dated as of October 9, 2001 with the borrowers thereunder consisting of the
Company and the following Subsidiaries of the Company: (i) Cabela’s Catalog,
Inc., (ii) Cabela’s Promotions, Inc. (now, Cabela’s Marketing and Brand
Management, Inc.), (iii) Cabela’s Retail, Inc., (iv) Cabela’s Outdoor
Adventures, Inc., (v) Cabelas.com, Inc., (vi) Cabela’s Wholesale, Inc., (vii)
Cabela’s Ventures, Inc. and (viii) Van Dyke Supply Company, Inc. (together the
“Original Co-Obligor Subsidiaries” and such Original Co-Obligor Subsidiaries,
together with the Company, the “Original Obligors”). The Company and certain of
the Banks entered into an Amended and Restated Credit Agreement dated as of May
6, 2004 (the “2004 Bank Agreement”) with the borrowers thereunder consisting of
the Company and the following Subsidiaries of the Company (such Subsidiaries
being “2004 Co-Obligor Subsidiaries”, and such 2004 Co-Obligor Subsidiaries,
together with the Company, the “2004 Obligors”): (i) Cabela’s Retail, Inc.,
(ii) Van Dyke Supply Company, Inc., (iii) Cabela’s Venture, Inc., (iv) Cabela’s
Outdoor Adventures, Inc., (v) Cabela’s Catalog, Inc., (vi) Cabela’s Wholesale,
Inc., (vii) Cabela’s Marketing and Brand Management, Inc. (formerly known as
Cabela’s Promotions Inc.), (viii) Cabelas.com, Inc., (ix) Wild Wings, LLC (“Wild
Wings”), (x) Cabela’s Lodging, LLC (“Lodging”), (xi) Herter’s, LLC (“Herter’s”),
(xii) Cabela’s Trophy Properties, LLC (“Trophy”), and (xiii) Original Creations,
LLC (“Creations”). The Obligors (as hereinafter defined) and the Banks amended
and restated the 2004 Bank Agreement by entering into a Second Amended and
Restated Credit Agreement dated as of July 15, 2005 (the “New Bank Agreement”)
in which Herter’s is no longer a borrower thereunder and in which Cabela’s
Retail LA, LLC, a Nebraska limited liability company (“Cabela’s LA”), Cabela’s
Retail TX, L.P., a Nebraska limited partnership (“Cabela’s TX”), Cabela’s Retail
GP, LLC, a Nebraska limited liability company (“Cabela’s GP”), CRLP, LLC, a
Nebraska limited liability company (“CRLP”) have become additional borrowers and
certain additional borrowers entered into the Joinder Agreement dated as of
February 22, 2006 by Legacy Trading Company (“Legacy”) and by Cabela’s Retail
MO, LLC. (“Retail MO,” and together with Cabela’s LA, Cabela’s TX, Cabela’s GP,
CRLP, Legacy and the 2004 Obligors (except Herter’s, LLC), are collectively, the
“Obligors”) have become additional borrowers under the New Bank Agreement. The
Obligors are sometimes referred to as “Borrowers” under the New Bank Agreement.


    C.    The Original Note Agreements were amended and supplemented pursuant to
the terms of (i) Amendment No. 1 dated as of June 30, 1997 between the Company
and the 1995 Noteholders (“Amendment No. 1”), (ii) Amendment No. 2 dated as of
September 1, 2000 between the Company and the 1995 Noteholders (“Amendment No.
2”), (iii) Amendment No. 3 dated as of October 9, 2001 between the Company and
the 1995 Noteholders (“Amendment No. 3”), (iv) Amendment No. 4 dated as of
September 5, 2002 between the Original Obligors, Wild Wings, Lodging, Herter’s
and the 1995 Noteholders (“Amendment No. 4”), (v) Amendment No. 5 dated as of
May 5, 2004 between the Original Obligors Wild Wings, Lodging, Herter’s and the
1995 Noteholders (“Amendment No. 5”), and (vi) the Joinder Agreement dated as of
July 30, 2004 by Trophy, Creations, Cabela’s LA, Cabela’s TX, Cabela’s GP and
CRLP (as amended and restated by the Amended and Restated Joinder Agreement
dated July 15, 2005 (the “A&R 1995 Joinder”)) and the Joinder Agreement dated as
of February 27, 2006 by Legacy and by Retail MO (the “2006/1995 Joinders”) (the
Original Note Agreements, as amended and supplemented by Amendment No. 1,
Amendment No. 2, Amendment No. 3,

- 2 -

--------------------------------------------------------------------------------



Amendment No. 4, Amendment No. 5 and the 1995 A&R Joinder and the 2006/1995
Joinders being collectively, the “1995 Note Agreements”).


    D.    The Original Obligors, Wild Wings, LLC, Cabela’s Lodging, LLC,
Herter’s, (collectively, the “2002 Obligors”) and the 2002 Noteholders entered
into the separate Note Purchase Agreements dated as of September 5, 2002
(collectively, the “Original 2002 Note Agreements”) with each of the 2002
Noteholders pursuant to which the 2002 Obligors issued and sold to the 2002
Noteholders $125,000,000 in aggregate principal amount of their 4.95% Senior
Notes, Series 2002-A, due September 5, 2009 (the “2002 Notes”). The Original
2002 Note Agreements were amended and supplemented by the Joinder Agreement
dated as of July 30, 2004 by Trophy, Creations, Cabela’s LA, Cabela’s TX,
Cabela’s GP and CRLP (as amended and restated by the Amended and Restated
Joinder Agreement dated July 15, 2005 (the “A&R 2002 Joinder”)) and the Joinder
Agreement dated as of February 27, 2006 by Legacy and by Retail MO (the
“2006/2002 Joinders”) (the Original 2002 Note Agreements as amended and
supplemented by the A&R 2002 Joinder and the 2006/2002 Joinders are the “2002
Note Agreements”).


    E.    The Obligors and the 2006 Noteholders entered into separate Note
Purchase Agreements dated as of February 27, 2006 (collectively, the “2006 Note
Agreements”) with each of the 2006 Noteholders pursuant to which the Obligors
issued and sold to the 2006 Noteholders $215,000,000 aggregate principal amount
of their 5.99% Senior Notes, Series 2006-A, due February 27, 2016 (the “2006
Notes”).


    F.    The 1995 Notes and all principal thereof, premium, if any, and
interest thereon, the 2002 Notes and all principal thereof, premium, if any and
interest thereon, the 2006 Notes and all principal thereof, premium, if any, and
interest thereof, the Bank Loans (as hereinafter defined) and all principal
thereof and interest thereon and any and all other obligations of the Obligors
to the 1995 Noteholders, the 2002 Noteholders, the 2006 Noteholders and the
Banks of every kind and description, direct or indirect, absolute or contingent,
primary or secondary, due or to become due, now existing or hereafter arising or
acquired, under the terms of the 1995 Notes, the 2002 Notes, the 2006 Notes, the
Bank Notes (as hereinafter defined), the 1995 Note Agreements, the 2002 Note
Agreements, the 2006 Note Agreements, the New Bank Agreement or any other
document or instrument executed and delivered by any of the Obligors pursuant to
the 1995 Note Agreements, the 2002 Note Agreements, the 2006 Note Agreements or
the New Bank Agreement and any modification, renewal or replacement thereof,
regardless of how they arise or are acquired or by what agreement or instrument,
if any, including obligations to perform acts and refrain from taking action as
well as obligations to pay money and including, without limitation, the
obligation of the Obligors in respect of undrawn amounts of Letters of Credit,
are hereinafter collectively referred to as the “Obligations.”


    G.    The 1995 Noteholders, the 2002 Noteholders, the 2006 Noteholders and
the Banks have reached certain agreements concerning the interests of each and
have set forth said agreements below.

- 3 -

--------------------------------------------------------------------------------



SECTION 1.
DEFINITIONS.



Unless the context otherwise requires, the terms hereinafter set forth when used
herein shall have the following meanings and the following definitions shall be
equally applicable to both the singular and plural forms of any of the terms
herein defined:


“Bank Loans” shall mean the Revolver Loans, the L/C Loans and the Swing Line
Loans.


“Bank Notes” shall mean, collectively, the Revolving Loan Notes evidencing the
Revolver Loans outstanding from time to time under the New Bank Agreement and
the Swing Line Note evidencing the Swing Line Loans outstanding from time to
time under the New Bank Agreement.


“Banks” shall have the meaning set forth in the introductory paragraph of this
Agreement.


“Borrowers” shall have the meaning set forth in paragraph B of the Recitals
hereto.


“Collateral” shall mean any amounts received by the Collateral Agent hereunder
to pay Obligations including, without limitation, any Recoveries and any other
collateral from time to time securing the Obligations.


“Collateral Agent” shall mean U.S. Bank National Association, in its capacity as
collateral agent hereunder, and any successor collateral agent appointed
pursuant to Section 5.6 hereof.


“Company” shall mean Cabela’s Incorporated, a Delaware corporation, and any
Person who succeeds to all, or substantially all, of the assets and business of
Cabela’s Incorporated.


“Event of Default” means (i) any Event of Default under the New Bank Agreement,
(ii) any Event of Default under the 1995 Note Agreements, (iii) any Event of
Default under the 2002 Note Agreements, or (iv) any Event of Default under the
2006 Note Agreements.


“Funded L/C Obligations” shall mean at any time the obligations of the Borrowers
with respect to any Letter of Credit which has been partially or fully drawn
upon.


“L/C Funding Event” shall mean the occurrence of an event which causes an
Unfunded L/C Obligation to become a Funded L/C Obligation.


“L/C Loans” means the loans of the Banks with respect to Letters of Credit.


“Legacy Joinder” shall have the meaning set forth in paragraph D of the Recitals
thereto.


“Letters of Credit” shall mean the Letters of Credit available to the Borrowers
under the New Bank Agreement.

- 4 -

--------------------------------------------------------------------------------



“New Bank Agreement” shall have the meaning set forth in paragraph B of the
Recitals hereto.


“1995 Note Agreements” shall have the meaning set forth in paragraph C of the
Recitals hereto.


“1995 Noteholders” shall mean United of Omaha Life Insurance Company, Companion
Life Insurance Company and Mutual of Omaha Insurance Company, as the initial
purchasers of the 1995 Notes, and any Persons who succeed to their respective
benefits in accordance with Sections 6.3 and 6.7 hereof.


“1995 Notes” shall have the meaning set forth in paragraph A of the Recitals
hereto.


“Nonpayment Event of Default” shall mean the occurrence of any Event of Default
other than a Payment Event of Default.


“Notice of Actionable Default” shall mean a written notice issued by a Senior
Creditor or Senior Creditors to the Collateral Agent, with a copy thereof to the
Company, certifying (1) that a Payment Event of Default under the 1995 Note
Agreements, the 2002 Note Agreements, the 2006 Note Agreements or the New Bank
Agreement, as the case may be, to which such Senior Creditor or Senior Creditors
shall be a party has occurred and is continuing or (2) that a Nonpayment Event
of Default under the 1995 Note Agreements, the 2002 Note Agreements, the 2006
Note Agreements or the New Bank Agreement, as the case may be, to which such
Senior Creditor or Senior Creditors shall be a party has occurred and is
continuing, and that at least 10 days prior to the issuance of such notice, a
Senior Creditor shall have delivered to the Collateral Agent, the Company and
every other Senior Creditor prior written notice of such Nonpayment Event of
Default.


“Obligations” shall have the meaning set forth in paragraph E of the Recitals
hereto.


“Obligors” shall have the meaning set forth in paragraph B of the Recitals
hereto and shall include any other borrower or guarantor from time to time under
the New Bank Agreement, the 1995 Note Agreements, the 2002 Note Agreements or
the 2006 Note Agreements.


“Original Co-Obligor Subsidiaries” shall have the meaning set forth in paragraph
B of the Recitals hereto.


“Original Obligors” shall have the meaning set forth in paragraph B of the
Recitals hereto.


“Payment Event of Default” shall mean (1) the occurrence of a default or an
event of default under the 1995 Note Agreements as a result of the failure of
the Obligors to pay when due principal of, premium, if any, or interest on any
1995 Note, (2) the occurrence of a default or an event of default under the 2002
Note Agreements as a result of the failure of the Obligors to pay when due
principal of, premium, if any, or interest on any 2002 Note, (3) the occurrence
of a default or an event of default under the 2006 Note Agreements as a result
of the failure of the

- 5 -

--------------------------------------------------------------------------------



Obligors to pay when due principal of, premium, if any, or interest on any 2006
Note, (4) the occurrence of a default or an event of default under the New Bank
Agreement as a result of the failure of the Obligors to pay when due interest,
unused commitment fee and/or prepayment compensation, if any, or principal on
the Revolver Loans or the Swing Line Loans, or (5) the occurrence of a default
or an event of default under the New Bank Agreement as a result of the failure
of the Obligors to pay when due reimbursement obligations on Letters of Credit.


“Person” shall mean an individual, partnership, corporation, limited liability
company, bank, trust or unincorporated organization, and a government or agency
or political subdivision thereof.


“Reallocation Event” shall mean an event which causes an Unfunded L/C Obligation
to cease to exist without becoming a Funded L/C Obligation, including the
termination of a Letter of Credit without being drawn upon.


“Recovery” shall have the meaning set forth in Section 3.4 hereof.


“Revolver Loans” shall mean the Revolver Loans available to the Borrowers under
the New Bank Agreement.


“Secured Documents” shall mean the 1995 Notes, the 1995 Note Agreements, the
2002 Notes, the 2002 Note Agreements, the 2006 Notes, the 2006 Note Agreements,
the Bank Notes, the New Bank Agreement, the Letters of Credit and any and all
amendments and supplements thereof.


“Senior Creditors” shall mean the 1995 Noteholders, the 2002 Noteholders, the
2006 Noteholders and the Banks.


“Swing Line Loans” shall mean the Swing Line Loans available to the Borrowers
under the New Bank Agreement.


“2004 Bank Agreement” shall have the meaning set forth in paragraph B of the
Recitals hereto.


“2004 Co-Obligor Subsidiaries” shall have the meaning set forth in paragraph B
of the Recitals hereto.


“2004 Obligors” shall have the meaning set forth in paragraph B of the Recitals
hereto.


“2006 Note Agreements” shall have the meaning set forth in paragraph E of the
Recitals hereto.


“2006 Noteholders” shall mean Principal Life Insurance Company, Symetra Life
Insurance Company, Gibraltar Life Insurance Co., Ltd., The Prudential Insurance
Company of America, MTL Insurance Company, Security Benefit Life Insurance
Company, Inc., The Variable Annuity Life Insurance Company, AIG Annuity
Insurance Company, The Guardian

- 6 -

--------------------------------------------------------------------------------



Life Insurance Company of America, Berkshire Life Insurance Company of America,
Transamerica Occidental Life Insurance Company, AmerUs Life Insurance Company,
American Investors Life Insurance Company, Indianapolis Life Insurance Company,
Genworth Life and Annuity Insurance Company, Jackson National Life Insurance
Company, Life Insurance Company of the Southwest, Ameritas Life Insurance Corp.,
Acacia Life Insurance Company, Equitrust Life Insurance Company, Assurity Life
Insurance Company and Security Financial Life Insurance Co., as the initial
purchasers of the 2006 Notes, and any Persons who succeed to their respective
benefits in accordance with Sections 6.3 and 6.7 hereof.


“2006 Notes” shall have the meaning set forth in paragraph E of the Recitals
hereto.


“2002 Note Agreements” shall have the meaning set forth in paragraph D of the
Recitals hereto.


“2002 Noteholders” shall mean Jackson National Life Insurance Company, Jackson
National Life Insurance Company of New York, The Prudential Assurance Company
Limited, AIG SunAmerica Life Assurance Company, First SunAmerica Life Insurance
Company, Genworth Life Insurance Company, Genworth Life and Annuity Insurance
Company, Teachers Insurance and Annuity Association of America, TIAA-CREF Life
Insurance Company, Nationwide Life Insurance Company, Nationwide Life and
Annuity Insurance Company, Provident Mutual Life Insurance Company, Pacific Life
Insurance Company, Massachusetts Mutual Life Insurance Company, C.M. Life
Insurance Company, MassMutual Asia Limited and Principal Life Insurance Company,
as the initial purchasers of the 2002 Notes, and any Persons who succeed to
their respective benefits in accordance with Sections 6.3 and 6.7 hereof.


“2002 Notes” shall have the meaning set forth in paragraph D of the Recitals
hereto.


“Unfunded L/C Obligations” shall mean at any time the obligations of the
Borrowers to the Banks in respect of undrawn amounts of outstanding Letters of
Credit issued by such Banks. Each such Unfunded Obligation will be deemed to be
in an amount equal to the undrawn amount of the related Letter of Credit.


“Uniform Commercial Code” shall mean the Uniform Commercial Code, as in effect
in the applicable jurisdiction.


SECTION 2.
[INTENTIONALLY RESERVED].



SECTION 3.
REMEDIES; APPLICATION OF PROCEEDS, RECOVERIES AND OTHER AMOUNTS.



    Section 3.1.    Remedies. Upon receipt of a Notice of Actionable Default,
the Collateral Agent shall, pursuant to the written direction of the Senior
Creditor or Senior Creditors giving the Notice of Actionable Default, exercise
each of the remedies available to the Collateral Agent and specified in each
written direction to the Collateral Agent, it being expressly understood that no
remedy herein conferred is intended to be exclusive of any other remedy or
remedies; but each and every remedy shall be cumulative and shall be in addition
to every other remedy given herein or now or hereafter existing at law or in
equity or by statute; provided, that (i) a Notice of

- 7 -

--------------------------------------------------------------------------------



Actionable Default may be withdrawn at any time by delivery of a written notice
to the Collateral Agent to such effect by the Senior Creditor or Senior
Creditors which gave the Notice of Actionable Default and upon receipt of such
written notice, the Collateral Agent shall no longer follow the written
directions of such Senior Creditor or Senior Creditors with respect to the
exercise of remedies hereunder, and (ii) if there shall be more than one Notice
of Actionable Default outstanding at any time and the written directions from
the respective Senior Creditors shall be conflicting, the Collateral Agent may
exercise such remedies as it shall, in its sole discretion, deem appropriate,
which will include the following:


    (a)    The Collateral Agent shall have the right immediately and without
prior notice or demand to set off against Obligations, whether or not due, all
money and other amounts owed by the Collateral Agent in any capacity to any of
the Obligors, and the Collateral Agent may freeze any bank account of any of the
Obligors with the Collateral Agent prior to and in anticipation of said setoff;


    (b)    The Collateral Agent may proceed to protect and enforce its rights by
a suit or suits in equity or at law, or for the specific performance of any
covenant or agreement contained herein, or in aid of the execution of any power
herein granted, or for the enforcement of this Agreement, or for the enforcement
of any other appropriate legal or equitable remedy permitted by applicable law.


    Section 3.2.    Application of Proceeds and Other Recoveries. In the event
that any Notice of Actionable Default shall have been delivered to the
Collateral Agent, amounts recovered from the Obligors or pursuant to Section 3.4
hereof shall be applied, as promptly as reasonably practicable, but in no event
later than 5 business days after receipt thereof, subject to the following
provisions of this Section 3, to the payment of the Obligations as follows:


    (a)    To the payment of costs and expenses of suit, if any, and the costs
of collecting and recovering any such amounts including, without limitation, the
reasonable compensation of the Collateral Agent, its agents, attorneys and
counsel, and of all reasonable expenses, liabilities and advances incurred or
made hereunder by the Collateral Agent;


    (b)    to the application to the Obligations in the following order:


    (i)    to pay all accrued interest, fees and other amounts (excluding the
items described in clause (ii) below) which are payable under the Secured
Documents apportioned among the Senior Creditors in proportion to the aggregate
amount thereof then due each Senior Creditor;


    (ii)    to be allocated among all outstanding principal, and premium, if any
(including, in the case of the 1995 Notes, the Make-Whole Amounts, as defined in
the 1995 Note Agreements and in the case of the 2002 Notes, the Make-Whole
Amount as defined in the 2002 Note Agreements and, in the case of the 2006
Notes, the Make-Whole Amount as defined in the 2006 Note Agreements), due on the
Bank Loans, the 1995 Notes, the 2002 Notes, the 2006

- 8 -

--------------------------------------------------------------------------------



Notes and all Unfunded L/C Obligations, apportioned among the Senior Creditors
in proportion to the aggregate amount of (w) the outstanding principal of the
Bank Loans, 1995 Notes, 2002 Notes or 2006 Notes of each Senior Creditor, (x)
the aggregate Unfunded L/C Obligations of each Senior Creditor, and (y) the
premium, if any, then due each Senior Creditor thereunder; and any amount so
allocated under clauses (w) or (y) of this paragraph (b)(ii) to a Senior
Creditor, shall be paid to such Senior Creditor and any amount so allocated
under clause (x) of this paragraph (b)(ii) to any Senior Creditor shall be held
in a separate subaccount established under Section 3.3 hereof for disposition in
accordance with the provisions thereof;


    (c)    the payment of the surplus, if any, to the Obligors, their successors
or to whomsoever may be lawfully entitled to receive the same.


    Section 3.3.    Subaccounts for Unfunded L/C Obligations. Whenever any
amount (“proceeds”) is allocated to a Senior Creditor of Unfunded L/C
Obligations pursuant to Section 3.2 above, such proceeds shall be held by the
Collateral Agent for the benefit of such Senior Creditor and shall be
suballocated by the Collateral Agent to separate subaccounts for each of the
Unfunded L/C Obligations of such Senior Creditor based upon the Senior
Creditors’ share of each of such Unfunded L/C Obligations. Upon the subsequent
occurrence of an L/C Funding Event with respect to an Unfunded L/C Obligation to
which proceeds have been suballocated, the Collateral Agent shall pay the
amount(s) suballocated in respect of such Unfunded L/C Obligations (adjusted for
any partial draws or investment losses or gains pursuant to this Section 3.3) to
the Senior Creditors for whom the related subaccounts were established. Pending
the distribution of such amounts, the Collateral Agent shall hold the amounts
allocated to separate subaccounts pursuant to the foregoing provisions and may
invest such amounts in direct obligations of the United States of America or
obligations for which the full faith and credit of the United States is pledged
to provide for the payment of principal and interest, maturing not more than 90
days from the date of such investment.


Upon the occurrence of a Reallocation Event with respect to any Unfunded L/C
Obligation for which proceeds have been suballocated pursuant to the foregoing
provisions of this Section 3.3, the Collateral Agent shall reapply the proceeds
which have been so suballocated (adjusted for any investment losses or gains
pursuant to this Section 3.3) as if such proceeds had then been received for
application pursuant to Section 3.2 hereof.


    Section 3.4.    Sharing of Recoveries. If (i) a Notice of Actionable Default
shall have been delivered to the Collateral Agent and (ii) such Notice shall not
have been withdrawn and the Event of Default described therein shall then be
continuing, any Senior Creditor which shall receive any payment of any fee,
expense, principal, premium or interest under any of the Secured Documents,
including any amount received by the exercise of any right of setoff (any such
payment or amount being hereinafter referred to as a “Recovery”), shall pay the
amount of such Recovery to the Collateral Agent for distribution to the Senior
Creditors and the Collateral Agent shall pay such amount to the Senior Creditors
in accordance with the provisions set forth in Section 3.2.

- 9 -

--------------------------------------------------------------------------------



    Section 3.5.    Return of Amounts. In the event that any Senior Creditor
which shall receive any payments pursuant to Section 3.4 above (a “Recovering
Party”) shall be legally required to return or repay any Recovery to any of the
Obligors, or the representative or successor in interest of any of the Obligors
because any such payments are subsequently invalidated, voided, declared to be
fraudulent or preferential, set aside or required to be paid to a trustee under
the bankruptcy code, each other Senior Creditor which shall have received any
portion of such Recovery shall, promptly upon its receipt of notice thereof from
the Collateral Agent or such Recovering Party, pay to the Collateral Agent such
portion, and the Collateral Agent shall promptly return such portion to such
Obligors, their representative or successor in interest of such Obligors, as the
case may be. If any such Recovery, or any part thereof, is subsequently
re-recovered by the Recovering Party from any Obligors or the representative or
successor in interest of the Obligors, such Recovery shall be paid by the
Recovering Party to the Collateral Agent, and the Collateral Agent shall
redistribute such Recovery to the other Senior Creditors on the same basis as
such amounts were originally distributed. In addition, if any Senior Creditor
shall have its right to share in the proceeds of any part of the Collateral
released, terminated or invalidated, whether voluntarily or involuntarily, then
such proceeds shall be reallocated among the Senior Creditors entitled to
receive such proceeds and the indebtedness owing to such Senior Creditor shall
no longer be considered in determining the allocation of proceeds received with
respect to said Collateral, and such Senior Creditor shall have no claim on said
Collateral or the proceeds thereof. The obligations of the Senior Creditors and
the Collateral Agent under this paragraph shall survive the repayment of the
Obligations and the termination of the Collateral Documents.


SECTION 4.
AGREEMENTS AMONG THE SENIOR CREDITORS.



    Section 4.1.    Delivery of Notice of Actionable Default. Each Senior
Creditor shall have the right to issue a Notice of Actionable Default.


    Section 4.2.    Notifications. Prior to the delivery to the Collateral Agent
of a Notice of Actionable Default by a Senior Creditor, each Senior Creditor
shall deliver notice thereof to every other Senior Creditor and the Company.


    Section 4.3.    Effect of Non-Compliance. The failure of any Senior Creditor
to perform any of its obligations under the 1995 Note Agreements, the 2002 Note
Agreements, the 2006 Note Agreements, the New Bank Agreement, or this Agreement,
including without limitation, the failure of any Senior Creditor to pay to the
Collateral Agent any amounts required to be so paid under this Agreement, shall
not relieve any other Senior Creditor of its obligations under the 1995 Note
Agreements, the 2002 Note Agreements, the 2006 Note Agreements, the New Bank
Agreement or this Agreement.


    Section 4.4.    Agreement to Cooperate and to Pursue Remedies. (a) Each
Senior Creditor hereby agrees to cooperate fully with each other Senior
Creditor, in order to promptly discharge the terms and provisions of this
Agreement. Each Senior Creditor also agrees, from time to time, to execute and
deliver any and all other agreements, documents or instruments and to take such
other actions, all as may be reasonably necessary or desirable to effectuate the
terms, provisions and the intent of this Agreement.

- 10 -

--------------------------------------------------------------------------------



        (b)    Each Senior Creditor agrees that, until its Obligations have been
paid in full, it will diligently pursue, or cause the Collateral Agent to
diligently pursue, any and all collection actions and remedies available to such
Senior Creditor or to the Collateral Agent under applicable law which actions
and remedies such Senior Creditor deems reasonably likely to result in the
recovery of amounts to be applied to Obligations for the benefit of the Senior
Creditors, which Obligations shall include, without limitation, any amounts
distributed to such Secured Party by the Collateral Agent as a sharing of a
Recovery under Section 3.4 hereof.


    Section 4.5.    Independent Actions by Senior Creditors. Nothing contained
in this Agreement shall prohibit any Senior Creditor from accelerating the
maturity of or demanding payment on any indebtedness of any of the Obligors to
such Senior Creditor or exercising any right of set-off against any amounts owed
to any of the Obligors or from instituting legal action against any of the
Obligors, to obtain a judgment or other legal process in respect of such
indebtedness, but any funds received in connection with any such set-off or
enforcement of any such judgment shall be subject to the terms of this Agreement
and, if received by a Senior Creditor, shall be turned over to the Collateral
Agent to the extent required hereunder for application as set forth herein.


    Section 4.6.     Relation of Senior Creditors. This Agreement is entered
into solely for the purposes set forth herein and, except as expressly provided
otherwise herein, no Senior Creditor assumes any responsibility to any other
party hereto to advise such other party of information known to such other party
regarding the financial condition of the Company or the other Obligors or of any
other circumstances bearing upon the risk of nonpayment of the obligations of
the Obligors to the Senior Creditors. Each Senior Creditor shall be responsible
for managing its relations with the Obligors, and no party shall be deemed the
agent of any other party for any purpose except as expressly set forth herein.
Each Senior Creditor specifically acknowledges and agrees that nothing contained
in this Agreement is or is intended to be for the benefit of any of the Obligors
and nothing contained herein shall limit or in any way modify any of the
obligations of the Obligors to the Senior Creditors.


    Section 4.7.    Amendments and Waivers of Agreements. The Senior Creditors
agree that (i) the Banks may enter into any amendment or modification of the New
Bank Agreement without the consent of the 1995 Noteholders or the 2002
Noteholders or the 2006 Noteholders, (ii) the 1995 Noteholders may enter into
any amendment or modification of the 1995 Notes or the 1995 Note Agreements
without the consent of the Banks or the 2002 Noteholders or the 2006
Noteholders, (iii) the 2002 Noteholders may enter into any amendment or
modification of the 2002 Notes or the 2002 Note Agreements without the consent
of the Banks or the 1995 Noteholders or the 2006 Noteholders, and (iv) the 2006
Noteholders may enter into any amendment or modification of the 2006 Notes or
the 2006 Note Agreements without the consent of the Banks or the 1995
Noteholders or the 2002 Noteholders; provided, that upon the Banks, the 1995
Noteholders, the 2002 Noteholders or the 2006 Noteholders entering into any such
amendment or modification, the Persons executing such amendment or modification
shall promptly furnish a copy thereof to all of the other Senior Creditors.


    Section 4.8.    Amendments and Waivers of This Agreement. Any provision of
this Agreement may be amended or compliance therewith waived with the written
consent thereto of:

- 11 -

--------------------------------------------------------------------------------



    (i)    the holders of at least 51% in aggregate principal amount of the 1995
Notes then outstanding;


    (ii)    the holders of at least 51% in aggregate principal amount of the
2002 Notes then outstanding;


    (iii)    the holders of at least 51% in aggregate principal amount of the
2006 Notes then outstanding; and


    (iv)    each of the Banks which is a party to the New Bank Agreement.


    Section 4.9.    Solicitation of Senior Creditors. Each of the Obligors
hereby agrees that it will not offer to any Senior Creditor any benefit or
consideration (whether immediate or prospective, definite or contingent) of any
kind as an inducement to such Senior Creditor to consent to an amendment or
waiver of any of the foregoing documents or instruments without concurrently
offering a comparable benefit or consideration to each other Senior Creditor as
an inducement to consent to such amendment or waiver.


    Section 4.10.    Parity of Treatment. Each Senior Creditor agrees that it
will not accept from any of the Obligors or any other Person any benefit or
consideration (whether immediate or prospective, definite or contingent) with
respect to the Obligations (including, without limitation, any guaranty from any
third party or any collateral security) without the prior written consent of
each other Senior Creditor unless such benefit or consideration shall also be
conferred upon or paid to each other Senior Creditor on a pro rata basis based
upon the amount of Obligations owed thereto.


SECTION 5.
THE COLLATERAL AGENT.



The Collateral Agent accepts the duties hereunder and agrees to perform the
same, but only upon the terms and conditions hereof, including the following, to
all of which the Obligors and the respective Senior Creditors by their
acceptance hereof agree:


    Section 5.1.    Duties of Collateral Agent. (a) In the event that a
Responsible Officer of the Collateral Agent shall have received written notice
from a Senior Creditor or any of the Obligors of an Event of Default, the
Collateral Agent shall give prompt written notice of such Event of Default to
each Senior Creditor. Subject to the terms of Section 5.2(g), the Collateral
Agent shall take such action or refrain from taking such action as the
Collateral Agent shall be directed pursuant to a Notice of Actionable Default.
The term “Responsible Officer” of the Collateral Agent shall mean (i) any
officer of the Collateral Agent which is a loan officer on the account of the
Obligors under the New Bank Agreement, (ii) any other officer which has direct
or indirect supervisory responsibility of the account of the Obligors under the
New Bank Agreement, and (iii) any Person to whom notice may be given on behalf
of the Collateral Agent under Section 6 hereof.


        (b)    The Collateral Agent shall not have any duty or obligation to
take or refrain from taking any action under, or in connection with, this
Agreement, except as expressly provided by

- 12 -

--------------------------------------------------------------------------------



the terms and conditions of this Agreement, or expressly provided in written
instructions received pursuant to the terms of this Agreement.


        (c)    The Collateral Agent may, but shall not be under any obligation
to, take any action which is discretionary with the Collateral Agent or
otherwise requires judgment to be made by the Collateral Agent under the
provisions hereof, except on written request by the Senior Creditors.


    Section 5.2.    Collateral Agent’s Liability. No provision of this Agreement
(except to the extent provided in Section 5.11 hereof) shall be construed to
relieve the Collateral Agent from liability for its own grossly negligent
action, grossly negligent failure to act, or its own willful misconduct, and
provided further that:


    (a)    the Collateral Agent shall not be liable except for the performance
of such duties as are specifically set forth in this Agreement and no implied
covenants or obligations of the Collateral Agent shall be read into this
Agreement but the duties and obligations of the Collateral Agent shall be
determined solely by the express provisions of this Agreement;


    (b)    in the absence of bad faith on the part of the Collateral Agent, the
Collateral Agent may rely upon the authenticity of, and the truth of the
statements and the correctness of the opinions expressed in, and shall be
protected in acting upon, any resolution, officer’s certificate, opinion of
counsel, note, request, notice, consent, waiver, order, signature guaranty,
notarial seal, stamp, acknowledgment, verification, appraisal, report, stock
certificate, or other paper or document believed by the Collateral Agent to be
genuine and to have been signed, affixed or presented by the proper party or
parties;


    (c)    in the absence of bad faith on the part of the Collateral Agent,
whenever the Collateral Agent, or any of its agents, representatives, experts or
counsel, shall consider it necessary or desirable that any matter be proved or
established, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by an officer’s certificate; provided, however, that the Collateral Agent, or
such agent, representative, expert or counsel, may require such further and
additional evidence and make such further investigation as it or they may
consider reasonable;


    (d)    the Collateral Agent may consult with counsel and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken or suffered hereunder in good faith and in
accordance with such advice or opinion of counsel;


    (e)    the Collateral Agent shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with any
direction or request of a Senior Creditor pursuant to the terms of this
Agreement;

- 13 -

--------------------------------------------------------------------------------



    (f)    the Collateral Agent shall not be liable for any error of judgment
made in good faith by an officer of the Collateral Agent unless it shall be
proved that the Collateral Agent was grossly negligent in ascertaining the
pertinent facts;


    (g)    whether or not an Event of Default shall have occurred, the
Collateral Agent shall not be under any obligation to take or refrain from
taking any action under this Agreement which may tend to involve it in any
expense or liability, the payment of which within a reasonable time is not, in
its reasonable opinion, assured to it by the security afforded to it by the
terms of this Agreement, unless and until it is requested in writing so to do by
a Senior Creditor and furnished, from time to time as it may require, with
reasonable security and indemnity; and


    (h)    the Collateral Agent shall not be concerned with or accountable to
any Person for the use or application of any deposited moneys which shall be
released or withdrawn in accordance with the provisions of this Agreement.


    Section 5.3.    No Responsibility of Collateral Agent for Recitals. The
recitals and statements contained in this Agreement and in the Secured Documents
shall be taken as the recitals and statements of the Obligors, and the
Collateral Agent assumes no responsibility for the correctness of the same.


The Collateral Agent makes no representation as to the validity or sufficiency
of this Agreement or of the Obligations.


    Section 5.4.    Certain Limitations on Collateral Agent’s Rights to
Compensation and Indemnification. Except to the extent otherwise expressly
provided in Section 5.10, the Collateral Agent shall have no right against a
Senior Creditor for the payment of compensation for its services hereunder or
any expenses or disbursements incurred in connection with the exercise and
performance of its powers and duties hereunder or any indemnification against
liabilities which it may incur in the exercise and performance of such powers
and duties, but on the contrary, shall look solely to the Obligors for such
payment and indemnification which the Obligors hereby acknowledge, and the
Collateral Agent shall have a lien on and a security interest in the Collateral
as security for such compensation, expenses, disbursements and indemnification
provided for in Section 3.2 hereof.


    Section 5.5.    Status of Moneys Received. (a) All moneys received by the
Collateral Agent shall, until used or applied as herein provided, be held for
the purposes for which they were received, but need not be segregated in any
manner from any other moneys, except to the extent required by law, and may be
deposited by the Collateral Agent under such general conditions as may be
prescribed by law in the Collateral Agent’s general banking department, and the
Collateral Agent shall be under no liability for interest on any moneys received
by it hereunder. The Collateral Agent and any affiliated corporation may become
the owner of any of the Obligations and be interested in any financial
transaction with any Obligor, or the Collateral Agent may act as depository or
otherwise in respect to other securities of any Obligor, all with the same
rights which it would have if it was not the Collateral Agent.

- 14 -

--------------------------------------------------------------------------------



    (b)    The Collateral Agent may invest and reinvest any funds from time to
time held by the Collateral Agent in direct obligations of the United States of
America or obligations for which the full faith and credit of the United States
is pledged to provide for the payment of principal and interest, maturing not
more than 90 days from the date of such investment.


    Section 5.6.    Resignation or Termination of Collateral Agent. The
Collateral Agent may resign as Collateral Agent upon not less than 30 days’
written notice to each of the Senior Creditors. In addition, any Senior Creditor
may by written notice at any time remove the Collateral Agent for cause by
giving written notice thereof, including a description of the reason for such
removal, to the Collateral Agent, the other Senior Creditors and the Company.
Upon any such resignation, or any such removal, the Senior Creditors shall have
the right to jointly appoint a successor Collateral Agent. If no successor
Collateral Agent shall have been so appointed, and shall have accepted such
appointment in writing within 30 days after the retiring Collateral Agent’s
giving of notice of resignation or its removal, as the case may be, then the
retiring Collateral Agent may, on behalf of the Senior Creditors, appoint a
successor Collateral Agent, which shall be a commercial bank organized under the
laws of the United States of America or of any state thereof with the legal
capacity to act as Collateral Agent hereunder and having a combined capital,
surplus and undivided profits of not less than $100,000,000, and the Company
agrees to pay such reasonable fees and expenses of any such commercial bank as
shall be necessary to induce such commercial bank to agree to become a successor
Collateral Agent hereunder. Upon acceptance of appointment as Collateral Agent,
such successor shall thereupon and forthwith succeed to and become vested with
all the rights, powers and privileges, immunities and duties of the retiring
Collateral Agent, and the retiring Collateral Agent, upon the signing,
transferring and setting over to such successor Collateral Agent all rights,
moneys and other collateral held by it in its capacity as Collateral Agent,
shall be discharged from its duties and obligations hereunder. After any
retiring Collateral Agent’s resignation or removal as Collateral Agent, the
provisions of this Section 5 shall govern as to any actions taken or omitted to
be taken by it while it acted as Collateral Agent.


    Section 5.7.    Succession of Successor Collateral Agent. Any successor
Collateral Agent appointed hereunder shall execute, acknowledge and deliver to
the Obligors and the predecessor Collateral Agent an instrument accepting such
appointment, and thereupon such successor Collateral Agent, without any further
act, deed, conveyance or transfer, shall become vested with the security
interest in the Collateral, and with all the rights, powers, duties and
obligations of the predecessor Collateral Agent in the trust hereunder, with
like effect as if originally named as Collateral Agent herein.


Upon the request of any such successor Collateral Agent, however, the Obligors
and the predecessor Collateral Agent shall execute and deliver such instruments
of conveyance and further assurance and do such other things as may reasonably
be required for more fully and certainly vesting and confirming in such
successor Collateral Agent its interest in the Collateral and all such rights,
powers, duties and obligations of the predecessor Collateral Agent hereunder,
and the predecessor Collateral Agent shall also assign and deliver to the
successor Collateral Agent any Collateral subject to the lien and security
interest of this Agreement which may then be in its possession.

- 15 -

--------------------------------------------------------------------------------



    Section 5.8.    Eligibility of Collateral Agent. Any successor Collateral
Agent shall be a state or national bank or trust company in good standing,
organized under the laws of the United States of America or of any State, having
capital, surplus and undivided profits aggregating at least $100,000,000 or a
guaranty of its obligations hereunder from such a bank or trust company or
holding company in good standing, organized under the laws of the United States
of America or of any State having a capital, surplus and undivided profits
aggregating at least $100,000,000, if there be such a bank or trust company
willing and able to accept the duties hereunder upon reasonable and customary
terms.


    Section 5.9.    Successor Collateral Agent by Merger. Any corporation into
which the Collateral Agent may be merged or with which it may be consolidated,
or any corporation resulting from any merger or consolidation to which the
Collateral Agent shall be a party, or any state or national bank or trust
company in any manner succeeding to the corporate trust business of the
Collateral Agent as a whole or substantially as a whole, if eligible as provided
in Section 5.8, shall be the successor of the Collateral Agent hereunder without
the execution or filing of any paper or any further act on the part of any of
the parties hereto, anything to the contrary contained herein notwithstanding.


    Section 5.10.    Compensation and Reimbursement of Collateral Agent;
Indemnification of Collateral Agent. The Obligors agree:


    (a)    to pay to the Collateral Agent all of its out-of-pocket expenses in
connection with the preparation, execution and delivery of this Agreement and
the transactions contemplated hereby, including but not limited to the
reasonable charges and disbursements of its counsel;


    (b)    to pay to the Collateral Agent from time to time reasonable
compensation for all services rendered by it hereunder; provided, that the
Collateral Agent may waive any such compensation;


    (c)    except as otherwise expressly provided herein, to reimburse the
Collateral Agent upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Collateral Agent in accordance with any
provision of this Agreement (including the reasonable compensation and the
expenses and disbursements of its agents and counsel), except any such expense,
disbursement or advance as may be attributable to its gross negligence or
willful misconduct; and


    (d)    to indemnify the Collateral Agent for, and to hold it harmless
against, any loss, liability or expense incurred without gross negligence or
willful misconduct on its part, arising out of or in connection with the
acceptance or administration of the Agreement, including, but not limited to,
the costs and expenses of defending itself against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder, and any loss, liability, expense or claim arising out of its
possession, management, control, use or operation of the Collateral.



- 16 -

--------------------------------------------------------------------------------



The Senior Creditors agree, severally but not jointly and severally, to
indemnify the Collateral Agent (to the extent not reimbursed under Section
5.10(a) through (d) inclusive), ratably on the basis of the respective principal
amounts of the Obligations outstanding, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against the Collateral Agent (including the costs
and expenses that the Obligors are obligated to pay under this Section 5.10
regardless of whether the obligation of the Obligors to pay such costs and
expenses is enforceable) arising out of the actions of the Collateral Agent
hereunder or the transactions contemplated thereby or the enforcement of any of
the terms thereof or of any such other documents, provided that no Senior
Creditor shall be liable for any of the foregoing to the extent they arise from
the gross negligence, willful misconduct or knowing violations of law by the
Collateral Agent.


Notwithstanding any other provision of this Agreement, the Collateral Agent
shall in all cases be fully justified in failing or refusing to act hereunder
unless it shall be indemnified to its satisfaction by the Senior Creditors
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.


    Section 5.11.    Self Dealing. The Collateral Agent or any holding company,
trust company or corporation in or with which the Collateral Agent or the
Collateral Agent’s stockholders may be interested or affiliated, or any officer
or director of the Collateral Agent or of any other such entity, or any agent
appointed by the Collateral Agent, may have commercial relations or otherwise
deal with any of the Obligors, or any Senior Creditor, or with any other
corporation having relations with any of the Obligors or any Senior Creditor,
and with any other entity, whether or not affiliated with the Collateral Agent,
without affecting its rights hereunder.


SECTION 6.
MISCELLANEOUS.



    Section 6.1.    Entire Agreement; Parties. This Agreement represents the
entire Agreement between the Senior Creditors and the Collateral Agent and,
except as otherwise provided, this Agreement may not be altered, amended or
modified except in a writing executed by all the parties to this Agreement. The
persons who shall be parties to this Agreement shall be (i) all 1995
Noteholders, (ii) all 2002 Noteholders, (iii) all 2006 Noteholders and (iv) all
Persons who are signatories and parties to the New Bank Agreement.


    Section 6.2.    Notices. All communications provided for herein shall be in
writing, delivered or mailed prepaid by registered or certified mail or
overnight air courier, or by facsimile communication at the addresses set forth
below, or to such other address as such person may designate to the other
persons named below by notice given in accordance with this Section:

- 17 -

--------------------------------------------------------------------------------





            If to the 1995 Noteholders:
United of Omaha Life Insurance Company
 
Companion Life Insurance Company
 
Mutual of Omaha Insurance Company
 
Mutual of Omaha Plaza
 
Omaha, Nebraska 68175
 
Attention: Kent Knudsen
 
Telefacsimile: (402) 351-2913
   
            If to the 2002 Noteholders:
Jackson National Life Insurance Company
 
Jackson National Life Insurance Company
of New York
 
The Prudential Assurance Company Limited
c/o PPM America Inc.
 
225 West Wacker Drive, Suite 1200
Chicago, Illinois 60606-1228
 
Attention: Michael Harrington
Telefacsimile: (312) 634-0054
     
AIG SunAmerica Life Assurance Company
 
First SunAmerica Life Insurance Company
 
c/o AIG Global Investment Corporation
 
2929 Allen Parkway, Suite A36-01
 
Houston, Texas 77019-2155
 
Attention: Legal Department -Investment
Management
 
Telefacsimile: (713) 831-2328
     
Genworth Life Insurance Company
 
Genworth Life and Annuity Insurance Company
 
c/o GE Financial Assurance
 
Two Union Square, 601 Union Street
 
Seattle, Washington 98101
 
Attention: Investment Department, Private
Placements
 
Telefacsimile: (206) 516-4578
     
Teachers Insurance and Annuity Association
of America
 
730 Third Avenue
 
New York, New York 10017-3206
 
Attention: Securities Accounting Division
Telefacsimile: 212-916-6955
   


- 18 -

--------------------------------------------------------------------------------






 
TIAA-CREF Life Insurance Company
 
730 Third Avenue
 
New York, New York 10017-3206
Attention: Securities Accounting Division
Telefacsimile: 212-916-6955
     
Nationwide Life Insurance Company
 
Nationwide Life and Annuity Insurance
Company
 
Provident Mutual Life Insurance Company
 
One Nationwide Plaza (1-33-07)
 
Columbus, Ohio 43215-2220
 
Attention: Corporate Fixed -Income
Securities
 
Telefacsimile:
     
Pacific Life Insurance Company
 
700 Newport Center Drive
 
Newport Beach, California 92660-6397
Attention: Securities Administration - Cash
Team
 
Telefacsimile: (949) 640-4013
     
Massachusetts Mutual Life Insurance
    Company
 
C.M. Life Insurance Company
 
MassMutual Asia Limited
 
c/o Babson Capital Management LLC
 
1500 Main Street
 
Springfield, Massachusetts 01115
 
Attention: Securities Investment Division
Telefacsimile:
     
Principal Life Insurance Company
 
c/o Principal Capital Income Investors, LLC
 
801 Grand Avenue
 
Des Moines, Iowa 50392-0800
 
Attention: Investment Department -
Securities
 
Telefacsimile: (515) 248-2490
   
            If to the 2006 Noteholders:
Principal Life Insurance Company
 
c/o Principal Global Investors, LLC
 
711 High Street
 
Des Moines, Iowa 50392-0800
   


- 19 -

--------------------------------------------------------------------------------






 
Symetra Life Insurance Company
 
c/o Principal Global Investors, LLC
 
711 High Street
 
Des Moines, Iowa 50392-0800
 
Attention: Fixed Income Private Placement
     
Gibraltar Life Insurance Co., Ltd.
 
Prudential Private Placement Investors, L.P.
 
c/o Prudential Capital Group
 
Two Prudential Plaza
 
180 North Stetson Street, Suite 5600
 
Chicago, Illinois 60601-6716
 
Attention: Managing Director
     
The Prudential Insurance Company of
America
 
c/o Prudential Capital Group
 
Two Prudential Plaza
 
180 North Stetson Street, Suite 5600
 
Chicago, Illinois 60601-6716
 
Attention: Managing Director
     
MTL Insurance Company
 
Prudential Private Placement Investors, L.P.
 
c/o Prudential Capital Group
 
Two Prudential Plaza
 
180 North Stetson Street, Suite 5600
 
Chicago, Illinois 60601-6716
 
Attention: Managing Director
     
Security Benefit Life Insurance Company,
Inc.
 
Prudential Private Placement Investors, L.P.
 
c/o Prudential Capital Group
 
Two Prudential Plaza
 
180 North Stetson Street, Suite 5600
 
Chicago, Illinois 60601-6716
 
Attention: Managing Director
   


- 20 -

--------------------------------------------------------------------------------






 
The Variable Annuity Life Insurance
Company
 
c/o AIG Global Investment Group
 
2929 Allen Parkway, Suite A36-01
 
Houston, Texas 77019-2155
 
Attn: Legal Department - Investment
Management
 
Facsimile Number: (713) 831-2328
     
AIG Annuity Insurance Company
 
c/o AIG Global Investment Group
 
2929 Allen Parkway, A36-01
 
Houston, Texas 77019-2155
 
Attention: Legal Department-Investment
Management
 
Fax Number: (713) 831-2328
     
The Guardian Life Insurance Company of
America
 
7 Hanover Square
 
New York, NY 10004-2616
 
Attention: Barry Scheinholtz
 
Investment Department 20-D
 
Fax Number: (212) 919-2658/2656
     
Berkshire Life Insurance Company of
America
 
c/o The Guardian Life Insurance Company of
America
 
7 Hanover Square
 
New York, NY 10004-2616
 
Attention: Barry Scheinholtz
 
Investment Department 20-D
 
Telefacsimile: (212) 919-2658/2656
     
Transamerica Occidental Life Insurance
Company
 
c/o AEGON USA Investment Management,
LLC
 
4333 Edgewood Road N.E.
 
Cedar Rapids, Iowa 52499-5335
 
Attention: Director of Private Placements
 
Phone: (319) 369-2432
 
Fax: (319) 369-2666

 
- 21 -

--------------------------------------------------------------------------------



     
AmerUs Life Insurance Company
 
c/o AmerUs Capital Management
 
699 Walnut Street, Suite 1700
 
Des Moines, Iowa 50309
 
Attention: Steve Sweeney
 
Telephone: (515) 362-3542
 
Facsimile: (515) 362-3631
     
American Investors Life Insurance
Company
 
c/o AmerUs Capital Management
 
699 Walnut Street, Suite 1700
 
Des Moines, Iowa 50309
 
Attention: Steve Sweeney
 
Telephone: (515) 362-3542
 
Facsimile: (515) 362-3631
     
Indianapolis Life Insurance Company
 
c/o AmerUs Capital Management
 
699 Walnut Street, Suite 1700
 
Des Moines, Iowa 50309
 
Attention: Steve Sweeney
 
Telephone: (515) 362-3542
 
Facsimile: (515) 362-3631
     
Genworth Life and Annuity Insurance
Company
 
c/o Genworth Financial
 
Account: Genworth Life and Annuity
Insurance Company
 
601 Union Street, Suite 2200
 
Seattle, Washington 98101
 
Attention: Private Placements
 
Phone Number: (206) 516-4515
 
Fax Number: (206) 516-4578
     
Jackson National Life Insurance Company
 
5901 Executive Drive
 
Lansing, Michigan 48911

 
- 22 -

--------------------------------------------------------------------------------



     
Life Insurance Company of the Southwest
 
c/o National Life Insurance Company
 
One National Life Drive
 
Montpelier, Vermont 05604
 
Attention: Private Placements
 
Fax Number: (802) 223-9332
 
E-mail: shiggins@nationallife.com
     
Ameritas Life Insurance Corp. - Closed
Block
 
5900 “O” Street
 
Lincoln, Nebraska 68510-2234
     
Ameritas Life Insurance Corp.
 
5900 “O” Street
 
Lincoln, Nebraska 68510-2234
     
Acacia Life Insurance Company
 
5900 “O” Street
 
Lincoln, Nebraska 68510-2234
     
Equitrust Life Insurance Company
 
5400 University Avenue
 
West Des Moines, Iowa 50266-5997
 
Attention: Securities Department
     
Assurity Life Insurance Company
 
Attention: Investment Division
 
4000 Pine Lake Road
 
Lincoln, Nebraska 68516
     
Security Financial Life Insurance Co.
 
4000 Pine Lake Road
 
P. O. Box 82248
 
Lincoln, Nebraska 68501-2248
 
            If to the Banks:
 
U.S. Bank National Association
 
233 South 13th Street
 
Lincoln, Nebraska 68508
 
Attention: James M. Williams
 
 

 
- 23 -

--------------------------------------------------------------------------------



   with a copy to:      
Dorsey & Whitney, LLP
 
50 South Sixth Street, Suite 1500
 
Minneapolis, MN 55402
 
Attention: Mike Pignato
     
Wachovia Bank, National Association
 
301 South College Street
 
Mailcode NC0760
 
Charlotte, NC 28288
 
Attention: Katie Riley
     
LaSalle Bank National Association
 
Republic Plaza
 
370 17th Street, Suite 3590
 
Denver, CO 80202
 
Attention: Darren L. Lemkau
     
Comerica Bank
 
Comerica Bank at Detroit Center
 
500 Woodward Avenue
 
Detroit, Michigan 48226
 
Attention: Timothy H. O’Rourke,
     
Wells Fargo Bank, National Association
 
1248 O Street
 
Lincoln, Nebraska 68508
 
Attention: Bill Weber
     
Sovereign Bank
 
601 Penn St.
 
10-6438-CM9
 
Reading, PA 19601
 
Attention: Kevin Cornwall
     
JPMorgan Chase Bank, N.A.
 
227 W. Monroe Street, Fl. 28
 
Chicago, IL 60606
 
Attention: John Runger
   
            If to the Collateral Agent:
U.S. Bank National Association
 
233 South 13th Street
 
Lincoln, Nebraska 68508
 
Attention: James M. Williams,
Vice President

 
- 24 -

--------------------------------------------------------------------------------


 
            If to the Company:
Cabela’s Incorporated
 
One Cabela Drive
 
Sidney, Nebraska 69160
 
Attention: Ralph Castner, CFO & Vice
President
 
Telefacsimile: (308) 254-6969
     
with a copy to:
     
Koley Jessen, P.C.
 
1125 South 103rd Street, Suite 800
 
Omaha, Nebraska 68124
 
Attention: Michael M. Hupp
 
Telefacsimile: (402) 390-9005
     
Cabela’s Incorporated
 
One Cable Drive
 
Sidney, Nebraska 69160
 
Attention: Legal Department
 
Telefacsimile: (308) 254-8060



    Section 6.3.    Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of each of the Senior Creditors and their respective
successors and assigns, whether so expressed or not, and, in particular, shall
inure to the benefit of and be enforceable by any future holder or holders of
any Obligations, and the term “Senior Creditor” shall mean and include only the
Persons referred to in the second sentence of Section 6.1 above.


    Section 6.4.    Successor Collateral Agent. In the event that a successor
Collateral Agent is appointed hereunder, each of the Senior Creditors and the
Obligors hereby agree to use its best efforts and to take all actions necessary
and appropriate to provide for the collection of Obligations by the successor
Collateral Agent upon the delivery of a Notice of Actionable Default.


    Section 6.5.    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nebraska.


    Section 6.6.    Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one Agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.


    Section 6.7.     Sale of Interest. No Senior Creditor will sell, transfer or
dispose of any interest in the Obligations unless such purchaser or transferee
shall agree, in writing, to be bound by the terms of this Agreement.


    Section 6.8.    Additional Parties. Any Person which becomes a 1995
Noteholder, a 2002 Noteholder, a 2006 Noteholder or a party to the New Bank
Agreement shall become a party to

- 25 -

--------------------------------------------------------------------------------



this Agreement which shall be evidenced by such Person executing a counterpart
signature page of this Agreement.


    Section 6.9.    Termination. In the event that (i) no Event of Default
exists and no event or circumstance which, with the passage of time or the
giving of notice would constitute an Event of Default (a “Default”) exists and
(ii) the Collateral Agent and each of the Senior Creditors receives written
notice (the “Termination Notice”) from the Company certifying in a manner
reasonably satisfactory to the Collateral Agent and the Senior Creditors that
(a) the Company is the sole Obligor with respect to any and all Obligations and
that all other Obligors have been fully and properly released from their
respective Obligations (including, without limitation, any existing Obligations
in respect of fees, costs or other liabilities relative to the Collateral Agent,
the Senior Creditors or otherwise) and (b) no Default or Event of Default then
exists, this Agreement shall be deemed terminated in its entirety on the first
business day which is 10 days after the date of the Termination Notice.


    Section 6.10.    Severability. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby.



- 26 -

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.



 
UNITED OF OMAHA LIFE INSURANCE COMPANY,
    as a 1995 Noteholder
       
By
/s/ Curtis R. Caldwell
   
Name: Curtis R. Caldwell
Title: Vice President
           




 
COMPANION LIFE INSURANCE COMPANY, as a
    1995 Noteholder
       
By
/s/ Curtis R. Caldwell
   
Name: Curtis R. Caldwell
Title: Authorized Signor






 
MUTUAL OF OMAHA INSURANCE COMPANY, as a
    1995 Noteholder
       
By
/s/ Curtis R. Caldwell
   
Name: Curtis R. Caldwell
Title: Vice President




- 27 -

--------------------------------------------------------------------------------





 JACKSON NATIONAL LIFE INSURANCE COMPANY,
    as a 2002 Noteholder and as a 2006 Noteholder
       
By:
PPM America, Inc.
   
as attorney in fact, on behalf of Jackson
National Life Insurance Company
         
By:
/s/ Mark Staub
     
Name: Mark Staub
     
Title: Vice President






   JACKSON NATIONAL LIFE INSURANCE COMPANY
OF NEW YORK, as a 2002 Noteholder
       
By:
PPM America, Inc.
   
as attorney in fact, on behalf of Jackson
National Life Insurance Company of New York
         
By:
/s/ Mark Staub
     
Name: Mark Staub
     
Title: Vice President






 
THE PRUDENTIAL ASSURANCE COMPANY
    LIMITED, as a 2002 Noteholder
       
By:
PPM America, Inc.
   
as attorney in fact, on behalf of The
Prudential Assurance Company Limited
         
By:
/s/ Mark Staub
     
Name: Mark Staub
     
Title: Vice President
       


- 28 -

--------------------------------------------------------------------------------






 
FIRST SUNAMERICA LIFE INSURANCE COMPANY
 
AIG SUNAMERICA LIFE ASSURANCE COMPANY
F.K.A. AND D.B.A. ANCHOR NATIONAL LIFE INSURANCE COMPANY, as 2002 Noteholders
       
By:
AIG Global Investment Corp.,
investment adviser
               
By:
/s/ Gerald F. Herman
     
Name: Gerald F. Herman
     
Title: Vice President




- 29 -

--------------------------------------------------------------------------------






 
GENWORTH LIFE INSURANCE COMPANY, as a
    2002 Noteholder
             
By:
/s/ Scott Sell
   
Name: Scott Sell
   
Title: Investment Officer
           




 
GENWORTH LIFE AND ANNUITY INSURANCE
    COMPANY, as a 2002 Noteholder
             
By:
/s/ Scott Sell
   
Name: Scott Sell
   
Title: Investment Officer
     




- 30 -

--------------------------------------------------------------------------------






 
TEACHERS INSURANCE AND ANNUITY
    ASSOCIATION OF AMERICA, as a 2002
    Noteholder
             
By:
/s/ Marina Mavrakis
   
Name: Marina Mavrakis
   
Title: Managing Director
           




 
TIAA-CREF LIFE INSURANCE COMPANY, as a
    2002 Noteholder
       
By:
Teachers Insurance and Annuity
Association of America, as Investment
Manager
       
By:
/s/ Marina Mavrakis
   
Name: Marina Mavrakis
   
Title: Managing Director
     




- 31 -

--------------------------------------------------------------------------------






 
NATIONWIDE LIFE INSURANCE COMPANY
 
NATIONWIDE LIFE AND ANNUITY INSURANCE
    COMPANY
 
PROVIDENT MUTUAL LIFE INSURANCE
    COMPANY, as 2002 Noteholders
             
By:
/s/ Joseph P. Young
   
Name: Joseph P. Young
   
Title: Authorized Signatory
     




- 32 -

--------------------------------------------------------------------------------






 
 PACIFIC LIFE INSURANCE COMPANY, as a 2002
    Noteholder
       
By:
/s/ Violet Osterberg
   
Name: Violet Osterberg
   
Title: Assistant Vice President
       
By:
/s/ Cathy Schwartz
   
Name: Cathy Schwartz
   
Title: Assistant Secretary




- 33 -

--------------------------------------------------------------------------------








 
 MASSACHUSETTS MUTUAL LIFE INSURANCE
    COMPANY, as a 2002 Noteholder
         
By:
Babson Capital Management LLC as
Investment Adviser
           
By:
/s/ Jeffrey A. Dominick
     
Name: Jeffrey A. Dominick
     
Title: Managing Director
                 
C.M. LIFE INSURANCE COMPANY, as a 2002
    Noteholder
         
By:
Babson Capital Management LLC as
Investment Sub-Adviser
           
By:
/s/ Jeffrey A. Dominick
     
Name: Jeffrey A. Dominick
     
Title: Managing Director
                 
MASSMUTUAL ASIA LIMITED, as a 2002
    Noteholder
         
By:
Babson Capital Management LLC as
Investment Adviser
           
By:
/s/ Jeffrey A. Dominick
     
Name: Jeffrey A. Dominick
     
Title: Managing Director




- 34 -

--------------------------------------------------------------------------------






 
PRINCIPAL LIFE INSURANCE COMPANY, as a
    2002 Noteholder and a 2006 Noteholder
         
By:
Principal Global Investors, LLC, a
Delaware limited liability company, its
authorized signatory
           
By:
/s/ Colin Pennycooke
     
Name: Colin Pennycooke
     
Title: Counsel
           
By:
/s/ Christopher J. Henderson
     
Name. Christopher J. Henderson
     
Title: Counsel


- 35 -

--------------------------------------------------------------------------------






 
SYMETRA LIFE INSURANCE COMPANY, a
    Washington corporation, as a 2006
    Noteholder
       
By:
Principal Global Investors, LLC, a
Delaware limited liability company, its
authorized signatory
               
By:
/s/ Colin Pennycooke
     
Name: Colin Pennycooke
Title: Counsel
           
By:
/s/ Christopher J. Henderson
     
Name: Christopher J. Henderson
Title: Counsel








- 36 -

--------------------------------------------------------------------------------






 
GIBRALTAR LIFE INSURANCE CO., LTD., as a
    2006 Noteholder
       
By:
Prudential Investment Management
(Japan), Inc., as Investment Manager
         
By:
Prudential Investment Management, Inc.,
as Sub-Adviser
                   
By
/s/ G. Anthony Coletta
     
Name: G. Anthony Coletta
Title: Vice President






- 37 -

--------------------------------------------------------------------------------






 
THE PRUDENTIAL INSURANCE COMPANY OF
    AMERICA, as a 2006 Noteholder
                   
By
/s/ G. Anthony Coletta
   
Name: G. Anthony Coletta
Title: Vice President




- 38 -

--------------------------------------------------------------------------------






 
MTL INSURANCE COMPANY, as a 2006
    Noteholder
       
By:
Prudential Private Placement Investors,
L.P. (as Investment Advisor)
       
By:
Prudential Private Placement Investors,
L.P. (as its General Partner)
               
By
/s/ G. Anthony Coletta
     
Name: G. Anthony Coletta
Title: Vice President






- 39 -

--------------------------------------------------------------------------------






 
SECURITY BENEFIT LIFE INSURANCE COMPANY,
    Inc., as a 2006 Noteholder
       
By:
Prudential Private Placement Investors,
L.P. (as Investment Advisor)
       
By:
Prudential Private Placement Investors,
L.P. (as its General Partner)
               
By
/s/ G. Anthony Coletta
     
Name: G. Anthony Coletta
Title: Vice President




- 40 -

--------------------------------------------------------------------------------






 
THE VARIABLE ANNUITY LIFE INSURANCE
    COMPANY
AIG ANNUITY INSURANCE COMPANY, as 2006
    Noteholders
       
By:
AIG Global Investment Corp., investment
adviser
               
By
/s/ Gerald F. Herman
     
Name: Gerald F. Herman
Title: Vice President




- 41 -

--------------------------------------------------------------------------------






 
THE GUARDIAN LIFE INSURANCE COMPANY OF
    AMERICA, as a 2006 Noteholder
                   
By
/s/ Barry Scheinholtz
   
Name: Barry Scheinholtz
Title: Private Placements Manager




- 42 -

--------------------------------------------------------------------------------






 
BERKSHIRE LIFE INSURANCE COMPANY OF
    AMERICA, as a 2006 Noteholder
                   
By
/s/ Brian Keating
   
Name: Brian Keating
Title: Director, Fixed Income




- 43 -

--------------------------------------------------------------------------------






 
TRANSAMERICA OCCIDENTAL LIFE INSURANCE
    COMPANY, as a 2006 Noteholder
                   
By
/s/ Debra R. Thompson
   
Name: Debra R. Thompson
Title: Vice President




- 44 -

--------------------------------------------------------------------------------






 
AMERUS LIFE INSURANCE COMPANY, as a 2006
    Noteholder
       
By:
AmerUs Capital Management Group, Inc.,
its authorized attorney-in-fact
               
By
/s/ Roger D. Fors
     
Name: Roger D. Fors
Title: Vice President-Private
          Placements








- 45 -

--------------------------------------------------------------------------------






 
AMERICAN INVESTORS LIFE INSURANCE
    COMPANY, as a 2006 Noteholder
       
By:
AmerUs Capital Management Group, Inc.,
its authorized attorney-in-fact
               
By
/s/ Roger D. Fors
     
Name: Roger D. Fors
Title: Vice President-Private
          Placements




- 46 -

--------------------------------------------------------------------------------






 
INDIANAPOLIS LIFE INSURANCE COMPANY, as a
    2006 Noteholder
       
By:
AmerUs Capital Management Group, Inc.,
its authorized attorney-in-fact
               
By
/s/ Roger D. Fors
     
Name: Roger D. Fors
Title: Vice President-Private
          Placements




- 47 -

--------------------------------------------------------------------------------






 
GENWORTH LIFE AND ANNUITY INSURANCE
    COMPANY, as a 2006 Noteholder
                   
By
/s/ Scott Sell
   
Name: Scott Sell
Title: Investment Officer




- 48 -

--------------------------------------------------------------------------------






 
LIFE INSURANCE COMPANY OF THE SOUTHWEST,
    as a 2006 Noteholder
                   
By
/s/ R. Scott Higgins
   
Name: R. Scott Higgins
Title: Vice President
          Sentinel Asset Management




- 49 -

--------------------------------------------------------------------------------






 
AMERITAS LIFE INSURANCE CORP., as a 2006
    Noteholder
       
By:
Ameritas Investment Advisors Inc., as
Agent
               
By
/s/ Andrew S. White
     
Name: Andrew S. White
Title: Vice President - Fixed Income
          Securities






- 50 -

--------------------------------------------------------------------------------






 
ACACIA LIFE INSURANCE COMPANY, as a 2006
    Noteholder
       
By:
Ameritas Investment Advisors Inc. as
Agent
               
By
/s/ Andrew S. White
     
Name: Andrew S. White
Title: Vice President - Fixed Income
          Securities






- 51 -

--------------------------------------------------------------------------------






 
EQUITRUST LIFE INSURANCE COMPANY, as a
    2006 Noteholder
                   
By
/s/ Herman L. Riva
   
Name: Herman L. Riva
Title: Senior Portfolio Manager






- 52 -

--------------------------------------------------------------------------------






 
ASSURITY LIFE INSURANCE COMPANY, as a 2006
    Noteholder
                   
By
/s/ Victor Weber
   
Name: Victor Weber
Title: Senior Director - Investments






- 53 -

--------------------------------------------------------------------------------






 
SECURITY FINANCIAL LIFE INSURANCE CO., as a
    2006 Noteholder
                   
By
/s/ Kevin W. Hammond
   
Name: Kevin W. Hammond
Title: Senior Director - Investments




- 54 -

--------------------------------------------------------------------------------






 
U.S. BANK NATIONAL ASSOCIATION
                   
By
/s/ James M. Williams
   
Name: James M. Williams
Title: Vice President




- 55 -

--------------------------------------------------------------------------------






 
U.S. BANK NATIONAL ASSOCIATION, as
    Collateral Agent
                   
By
/s/ James M. Williams
   
Name: James M. Williams
Title: Vice President




- 56 -

--------------------------------------------------------------------------------






 
WACHOVIA BANK, NATIONAL ASSOCIATION
                   
By
/s/ Michael R. Jordan
   
Name: Michael R. Jordan
Title: Managing Director




- 57 -

--------------------------------------------------------------------------------






 
LASALLE BANK NATIONAL ASSOCIATION
                   
By
/s/ Darren Lemkau
   
Name: Darren Lemkau
Title: Senior Vice President




- 58 -

--------------------------------------------------------------------------------



 



 
COMERICA BANK
                   
By
/s/ Timothy O’Rourke
   
Name: Timothy O’Rourke
Title: Vice President

 







- 59 -

--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION
                   
By
/s/ Bill Weber
   
Name: Bill Weber
Title: Vice President




- 60 -

--------------------------------------------------------------------------------






 
SOVEREIGN BANK
                   
By
/s/ Jeffrey N. Kauffman
   
Name: Jeffrey N. Kauffman
Title: Vice President




- 61 -

--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A.
                   
By
/s/ Teri Streusand
   
Name: Teri Streusand
Title: Vice President








- 62 -

--------------------------------------------------------------------------------





 
Acknowledgment, Consent and Agreement
 
Each of Cabela’s Incorporated (the “Company”) and the Subsidiaries of the
Company consisting of i) Cabela’s Catalog, Inc., (ii) Cabela’s Retail, Inc.,
(iii) Cabela’s Outdoor Adventures, Inc., (iv) Cabelas.com, Inc., (v) Cabela’s
Wholesale, Inc., (vi) Cabela’s Ventures, Inc., (vii) Wild Wings, LLC, (viii)
Cabela’s Lodging, LLC, (ix) Van Dyke Supply Company, Inc., (x) Cabela’s
Marketing and Brand Management, Inc., (xi) Cabela’s Retail LA, LLC, (xii)
Cabela’s Trophy Properties, LLC, (xiii) Original Creations, LLC, (xiv) Cabela’s
Retail TX, L.P., (xv) Cabela’s Retail GP, LLC, (xvi) Legacy Trading Company,
(xvii) CRLP, LLC and (xvii) Cabela’s Retail MO, LLC (such subsidiaries being
“Co-Obligor Subsidiaries” and together with the Company, the “Obligors”) hereby:
(a) acknowledges receipt of the foregoing Third Amended and Restated
Intercreditor Agreement, (b) agrees to be bound by each of the obligations
applicable to it set forth in the Third Amended and Restated Intercreditor
Agreement, (c) believes it is in its best interests to have the Senior Creditors
(as defined in the Third Amended and Restated Intercreditor Agreement) enter
into the Third Amended and Restated Intercreditor Agreement and to cooperate
among themselves regarding their respective financial relationships with the
Obligors, (d) consents to the free exchange of information among the Senior
Creditors regarding their respective financial relationships with the Obligors,
including any and all information obtained from any of the Obligors, (e) waives
any claim of confidentiality with respect to the exchange of information among
the Senior Creditors, and (f) acknowledges and agrees that pursuant to the Third
Amended and Restated Intercreditor Agreement (i) the Senior Creditors have
agreed as set forth therein to share amounts recovered under any of the Secured
Documents and (ii) the Obligations (including, without limitation, any amounts
paid by or recovered from any Obligor in satisfaction thereof) of any Senior
Creditor shall be deemed to be outstanding, except to the extent such Senior
Creditor has received a distribution of amounts from the Collateral Agent for
application on the Obligations pursuant to Section 3.2 of the Third Amended and
Restated Intercreditor Agreement.


--------------------------------------------------------------------------------






 
CABELA’S INCORPORATED
CABELA’S CATALOG, INC.
CABELA’S RETAIL, INC.
CABELA’S OUTDOOR ADVENTURES, INC.
CABELAS.COM, INC.
CABELA’S WHOLESALE, INC.
CABELA’S VENTURES, INC.
WILD WINGS, LLC
CABELA’S LODGING, LLC
VAN DYKE SUPPLY COMPANY, INC.
CABELA’S MARKETING AND BRAND
    MANAGEMENT, INC.
CABELA’S RETAIL LA, LLC
CABELA’S TROPHY PROPERTIES, LLC
ORIGINAL CREATIONS, LLC
CABELA’S RETAIL GP, LLC
LEGACY TRADING COMPANY
CRLP, LLC
CABELA’S RETAIL MO, LLC
       
By
/s/ Ralph W. Castner
   
Name: Ralph W. Castner
Title:  Vice President, CFO, Secretary or
Treasurer
             
CABELA’S RETAIL TX, L.P.
       
By:
Cabela’s Retail GP, LLC
 
Its:
General Partner
         
By
/s/ Ralph W. Castner
     
Name: Ralph W. Castner
Title:  Secretary and Treasurer

 
 
- 2-

--------------------------------------------------------------------------------


 
Back to Form 8-K [form8k.htm]